Citation Nr: 1417323	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a total hysterectomy.

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to April 1989 and in the Air Force from May 1994 to September 1994.  She also had an unverified period of service in the Air Force Reserve between December 1991 and December 2003.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a June 2008 rating decision issued by the RO in Montgomery, Alabama.  The Montgomery RO currently has jurisdiction of all the claims.  

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in February 2011 on the issues of service connection for a right hip disability, a bilateral knee disability, and anemia.  She presented testimony at a personal Board hearing before the undersigned on all the issues in June 2012.  Transcripts of both hearings are of record.

The Board issued a decision in October 2012 in which the claims for service connection for residuals of a total hysterectomy; uterine fibroids; a right hip disability; a bilateral knee disability; and anemia were reopened and remanded.  The Board also remanded a claim for service connection for hemorrhoids.  Service connection for internal and external hemorrhoids was subsequently granted in a February 2013 rating decision issued by the Appeals Management Center (AMC).  Therefore, that issue is no longer before the Board for appellate review.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran submitted additional evidence directly to the Board in April 2013 and May 2013.  This evidence was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The issues of entitlement to service connection for bilateral hearing loss and stress changes of the lower extremities, denied by the Board in October 2012, have been raised by the record, see statement received May 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for residuals of a total hysterectomy and uterine fibroids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is x-ray evidence of degenerative changes in the Veteran's right hip within one year of her discharge from her first period of active duty service.

2.  The Veteran's anemia is etiologically related to her now service-connected hemorrhoids.  

3.  There is no probative evidence of record that the Veteran's current bilateral knee disability, diagnosed as osteoarthritis, was incurred in service, to include as a result of an injury sustained to her knees in April 1997 during a period of inactive duty for training (INACDUTRA).  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2013).  

2.  The criteria for service connection for anemia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board is granting entitlement to service connection for a right hip disability and anemia.  This action represents a complete grant of those benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 as they pertain to those claims.  

In regards to the claim for service connection for a bilateral knee disability, the Board finds that the duty to notify was satisfied by letters sent to the Veteran in November 2005 and February 2006.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in June 2006.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the claim for service connection for a bilateral knee disability was obtained in December 2012, pursuant to the Board's October 2012 remand instruction.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a bilateral knee disability has been met.  38 C.F.R. § 3.159(c) (4).  The Board also finds that scheduling the December 2012 examination substantially complied with its October 2012 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded a hearing before the undersigned in which she presented oral testimony in support of her service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned identified the issues and asked specific questions directed at identifying whether the Veteran met the criteria for the award of her claims.  Moreover, the Veteran testified as to her treatment and symptom history.  In addition, the undersigned asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that there is no prejudice in deciding this case and that no further action pursuant to Bryant is necessary.

The Board acknowledges that the claim for service connection for a bilateral knee disability was also remanded for verification of the Veteran's periods of active duty for training (ACDUTRA) and to obtain service treatment records for such periods.  While verification of ACDUTRA dates were not obtained, it appears that the Veteran's complete service treatment records, to include for her period of unverified service with the Air Force Reserve, have been obtained.  For this reason, and in light of the fact that the service treatment records document an injury to both the Veteran's knees while on INACDUTRA in April 1997, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for a bilateral knee disability at this time.  

Based on the foregoing, all known and available records relevant to the issue of service connection for a bilateral knee disability have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the issue of service connection for a bilateral knee disability at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "any period of active duty training during which the individual concerned with disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerns was disabled or died from an injury incurred or aggravated in line of duty."  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for anemia, a right hip disability, and a bilateral knee disability.  The evidence in this case is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Service treatment records from the Veteran's first period of active duty service are devoid of reference to complaint of, or treatment for, any problem involving the right hip.  They do reveal that the Veteran complained of feeling tired and having some breathing problems in March 1987, at which time it was noted hemoglobin was 12.8 and hematocrit was 37.9.  The assessment was mild anemia and iron and a multivitamin were prescribed.  The following month, it was reported the Veteran had a history of iron deficiency anemia.  Hematocrit was 35 on an annual examination in September 1988 and 36 on a Medical Board examination in December 1988.  An August 1988 bone scan showed mild increased diffuse uptake within the bilateral knee suggestive of stress induced changes.  

Medical records that post-date the Veteran's April 1989 discharge from her first period of active duty service include a May 1989 medical certificate, which, in pertinent part, documents the Veteran's complaint of pain in her right thigh and subjective and objective evidence of pain on raising the right leg.  The diagnosis was myositis of the right thigh.  

The Veteran thereafter underwent a VA examination in June 1989, during which she reported pain in the left leg hip area and occasional pain in the right leg in the same area.  An x-ray of the right tibia and fibula showed no bone abnormality.  Blood work conducted at the time of the VA examination showed hemoglobin at 12.2 (the reference range was 12-16) and hematocrit at 37.5 (the reference range was 37-47).  Following a detailed physical examination, the Veteran was diagnosed with right leg pain, etiology unknown.  

An x-ray of the Veteran's pelvis and both hips was taken in August 1989; anterior posterior (AP) and frogleg views of both hips demonstrated a good range of motion and mild degenerative changes, but no evidence of fracture, dislocation or infection.  The impression was normal hips.  

An AF Form 348 documents that on April 4, 1997, while the Veteran was on UTA status, she was attempting to get off a truck, missed the step on the tailgate and fell to her knees.  The nature and extent of the injury was left knee tendon strain and bruises to the right knee.  There were no significant knee problems in the past and review of medical records indicated no prior history of injury to her left knee.  It was determined that the Veteran's injuries were incurred in the line of duty.  The Board notes that UTA stands for Unit Training Assembly, a drill period, and is a period of INACDUTRA.  

The Veteran underwent physical therapy following the April 1997 bilateral knee injury.  In May 1997, she was diagnosed with chondral injury to the right patellofemoral joint.  When seen the following month, the Veteran complained of bilateral knee pain status post a fall from a truck.  She stated her right knee symptoms had almost totally abated, and the left knee symptoms had decreased by approximately 70 percent.  The assessment was resolving traumatic patellofemoral syndrome of the left knee.  The Veteran was seen in February 1998 with complaint of multiple joint pains, to include in her hips and knees.  

Private records generated following a motor vehicle accident include an August 2005 whole body scan, which, in pertinent part, noted joint pain associated with the Veteran's knees and hips and mild increased osteoblastic activity involving both knee joints, which could be secondary to arthritis and/or minor trauma.  An October 2005 magnetic resonance imaging (MRI) of the right knee revealed osteoarthritis.  

The Veteran underwent a hematologic and lymphatic conditions Disability Benefits Questionnaire (DBQ) in December 2012, pursuant to the Board's October 2012 remand.  The examiner indicated that the Veteran had anemia, diagnosed in 1987 and then in 1996.  The examiner noted that laboratory work was silent for anemia between 1989 and 1995 but that labs showed mild, intermittent anemia between 1996 and March 2012.  It was the examiner's opinion that it is less likely than not the Veteran's mild, intermittent anemia is related to the symptoms she experienced in service.  The examiner noted that there are multiple etiologies for iron deficiency anemia, to include the Veteran's hemorrhoids, nephrolithiasis with intermittent hematuria, and gastrointestinal conditions.

The Veteran also underwent a hip and thigh conditions DBQ, at which time she was diagnosed with right acetabulum minimal degenerative changes, and a knee and lower leg conditions DBQ, at which time she was diagnosed with bilateral knee osteoarthritis, in December 2012.  In regards to her knees, the Veteran reported the onset in 1997 with conservative treatment (physical therapy and nonsterioidal anti-inflammatory drugs (NSAIDS)) afterward.  She indicated that although the treatment helped some, her knees never completely recovered.  The Veteran also reported that she was involved in a motor vehicle accident in 2005.  

The examiner reported the April 1997 line of duty determination, the February 1998 report of multiple joint pains, and the 2005 diagnosis of osteoarthritis.  Following a detailed physical examination, it was the examiner's opinion that it is less likely than not that the Veteran's bilateral knee degenerative joint disease was caused by or related to military service, to include left knee tendon strain and right knee bruising noted in April 1997.  The examiner noted that the service treatment records are silent for bilateral knee degenerative joint disease and that this condition was most likely related to age as it was diagnosed by bone scan in 2005.  The examiner also noted that the April 1997 diagnoses of left knee tendon strain and right knee bruising had resolved without residuals and that there is no proximate cause between these conditions and bilateral knee degenerative joint disease because they are two separate entities and because left knee tendon strain and right knee bruising are transient, limited knee conditions that affect only the soft tissues and do not result in bilateral knee degenerative joint disease.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Service connection is warranted for a right hip disability.  This is so because the Veteran was seen with complaints involving her right thigh area in May 1989 and June 1989 and there were degenerative changes noted in the Veteran's right hip on an August 1989 x-ray.  Arthritis is a chronic condition which is subject to service connection on a presumptive basis.  Since right hip degenerative changes or arthritis became manifest to a degree of 10 percent within four months after the Veteran's discharge from her first period of active duty service, and in the absence of any evidence to suggest the right hip degenerative changes were due to an intercurrent cause or event that occurred after the Veteran's April 1989 discharge from service, the Board finds that service connection for a right hip disability, diagnosed most recently as right acetabulum minimal degenerative changes, is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307; 3.309(a); 4.71a, Diagnostic Code 5003.

Service connection is also warranted for anemia.  Although the December 2012 VA examiner provided an opinion that the Veteran's current mild, intermittent anemia was not related to the anemia documented during her first period of active duty service, the rationale was based on the fact that there are multiple etiologies for iron deficiency anemia, to include the Veteran's hemorrhoids.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2013).  The Veteran is now service connected for hemorrhoids.  Given the opinion provided in December 2012, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for anemia is warranted on a secondary basis.  

The preponderance of the evidence of record does not support the claim for service connection for a bilateral knee disability.  The Board acknowledges that the Veteran has two of the elements needed to establish a claim for service connection, namely evidence that she sustained an injury to her knees during a period of INACDUTRA and evidence that she has a current disability involving her knees, diagnosed as osteoarthritis.  Therefore, the crux of this case turns on whether the current bilateral knee osteoarthritis is etiologically related to the documented injury sustained on INACDUTRA.  The Board acknowledges the Veteran's assertions that there is a link between the injury she sustained to her knees in 1997 and her current problems.  As a lay person without the appropriate medical training and expertise, however, she simply is not competent to provide a probative opinion that her current condition is related to the in-service bilateral knee injury.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The only probative opinion of record, namely the opinion provided by the December 2012 VA examiner, does not support the Veteran's assertions or the claim for service connection.  The VA examiner explained that the knee injuries sustained by the Veteran in April 1997 were transient, limited knee conditions that affected only the soft tissues and do not result in bilateral knee degenerative joint disease.  The VA examiner further noted that the bilateral knee osteoarthritis was more likely related to age than to service.  In the absence of any probative evidence that the Veteran's current bilateral knee osteoarthritis is related to service, to include the documented injuries sustained to her knees in April 1997 during a period of INACDUTRA, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  Service connection is also not warranted on a presumptive basis in the absence of evidence of arthritis involving either knee within one year following the Veteran's April 1989 and September 1994 discharges from active duty service.  38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for anemia is granted.  

Entitlement to service connection for a bilateral knee disability is denied.  


REMAND

The Board remanded the claims for service connection for residuals of a total hysterectomy and uterine fibroids in order to schedule the Veteran for a VA examination.  A gynecological conditions DBQ was conducted in December 2012, at which time the Veteran was diagnosed with uterine fibroids and status post hysterectomy.  An opinion was provided, but the Board does not find that it is adequate as it merely states that neither condition is related to service since service treatment records are silent for the disorders and the June 1987 service treatment record reported that the Veteran's uterus and adnexa were normal.  The opinion failed to consider the substantial gynecological problems noted during the first period of active duty service.  This must be rectified on remand.  It would also be helpful in addressing the Veteran's assertion that her gynecological condition was misdiagnosed in service.  See October 1994 VA Form 21-4138.  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Gulf Coast Veterans Health Care System, dated since March 2011.  

2.  Schedule the Veteran for an appropriate VA examination, preferably with a gynecologist, to determine the nature and likely etiology of the Veteran's gynecological disorders.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

All necessary tests should be conducted and all clinical findings reported in detail. A thorough history should be obtained from the Veteran. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's gynecological disorders, diagnosed in December 2012 as uterine fibroids and status post hysterectomy, had their onset during the Veteran's first period of active service (October 1985 to April 1989) or are related to any in-service disease, event, or injury. 

In providing this opinion, the examiner must specifically address the assertion raised by the Veteran that the gynecological complaints noted during her service treatment records from her first period of active duty (October 1985 to April 1989), were misdiagnosed as cysts instead of fibroids.  A discussion of all clinical findings dated during the first period of active duty must also be included. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


